DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Monaco on 01/20/2022.
The application has been amended as follows: 
Claim 1.   (Currently Amended):  A communication apparatus comprising:
a transceiver; and 
circuitry configured to 
upon determining that transmission power control (TPC) is to be used for transmitting data, transmit a communication parameter request to another communication apparatus;
receive, from the other communication apparatus, a communication parameter in response to the communication parameter request, 
wherein the communication parameter is set by the other communication apparatus based on a signal power of the communication apparatus that is measured by the other communication apparatus; and
both that a transmission period is a available for the TPC and that a transmission frame is a  available for the TPC, transmit the data, based on the received communication parameter, via the transmission frame during the transmission period, otherwise, upon determining both that the transmission period is the period available for the TPC and that the transmission frame is not the frame available for the TPC, transmit the data without the TPC, 
wherein the communication parameter includes a first parameter that is a frame transmission frequency.
Claim 2.  (Previously Presented):  The communication apparatus according to claim 1, wherein the communication parameter is decided by the other communication apparatus based on the signal power and a list of communication parameters.
Claim 3.  (Previously Presented):  The communication apparatus according to claim 1,
wherein the communication parameter includes a second parameter for deciding a frame transmission waiting time duration, and
wherein the circuitry selects the transmission frame based on the frame transmission waiting time duration.
Claim 4.  (Original):  The communication apparatus according to claim 3, wherein the frame transmission waiting time duration is a fixed duration, or a variable duration.
Claim 5.   (Previously Presented):  The communication apparatus according to claim 1,
wherein the communication parameter includes a third parameter for deciding an upper limit of a quantity of transmitted data, and
the circuitry sets a frame length of the transmission frame based on the third parameter.
Claim 6.  (Previously Presented):  The communication apparatus according to claim 1,
wherein the communication parameter includes a fourth parameter for deciding an upper limit of a frame transmission period length, and
the circuitry sets the transmission period based on the fourth parameter.
Claim 7.  (Previously Presented):  The communication apparatus according to claim 1,
wherein the communication parameter includes a fifth parameter for deciding an upper limit of a total number of times the transmission frame is retransmitted, and
the circuitry retransmits the transmission frame based on the fifth parameter.
Claim 8.  (Currently Amended):  The communication apparatus according to claim 1, 
wherein the communication parameter that is set by the other communication apparatus based on the signal power of the communication apparatus includes: 
an upper limit of a number of unit channels that may be used to transmit the transmission frame, and
an indication of the available for the TPC that may be used to transmit the transmission frame,
wherein the circuitry transmits the data in accordance with the upper limit of the number of unit channels, and
wherein the transmission frame is the indicated  available for the TPC.
Claims 9-15.  (Cancelled):  
Claim 16.  (Currently Amended):  A method performed by communication apparatus that includes a transceiver and processing circuitry, the method comprising:
upon determining that transmission power control (TPC) is to be used for transmitting data, transmitting a communication parameter request to another communication apparatus[[;]],
receiving, from the other communication apparatus, a communication parameter in response to the communication parameter request, 
wherein the communication parameter is set by the other communication apparatus based on a signal power of the communication apparatus that is measured by the other communication apparatus; and
upon determining both that a transmission period is a available for the TPC and that a transmission frame is a  available for the TPC, transmitting the data, based on the received communication parameter, via the transmission frame during the transmission period, otherwise, upon determining both that the transmission period is the period available for the TPC and that the transmission frame is not the frame available for the TPC, transmitting the data without the TPC, 
wherein the communication parameter includes a first parameter that is a frame transmission frequency.
Claim 17.  (Cancelled):  
Claim 18.  (Currently Amended)  The method according to claim 16, 
wherein the communication parameter that is set by the other communication apparatus based on the signal power of the communication apparatus includes: 
an upper limit of a number of unit channels that may be used to transmit the transmission frame, and
an indication of the available for the TPC that may be used to transmit the transmission frame,
wherein the circuitry transmits the data in accordance with the upper limit of the number of unit channels, and
wherein the transmission frame is the indicated  available for the TPC.
Claim 19.  (Currently Amended)  A non-transitory computer readable medium containing instructions for causing a processor of a communication apparatus to perform a method, the method comprising:
upon determining that transmission power control (TPC) is to be used for transmitting data, transmitting a communication parameter request to another communication apparatus;
receiving, from the other communication apparatus, a communication parameter in response to the communication parameter request, 
wherein the communication parameter is set by the other communication apparatus based on a signal power of the communication apparatus that is measured by the other communication apparatus; and
upon determining both that a transmission period is a available for the TPC and that a transmission frame is a  available for the TPC, transmitting the data, based on the received communication parameter, via the transmission frame during the transmission period, otherwise, upon determining both that the transmission period is the period available for the TPC and that the transmission frame is not the frame available for the TPC, transmitting the data without the TPC, and 
wherein the communication parameter includes a first parameter that is a frame transmission frequency.
Claim 20.  (Currently Amended)  The non-transitory computer readable medium according to claim 19, 
wherein the communication parameter that is set by the other communication apparatus based on the signal power of the communication apparatus includes: 
an upper limit of a number of unit channels that may be used to transmit the transmission frame, and
an indication of the available for the TPC that may be used to transmit the transmission frame,
wherein the circuitry transmits the data in accordance with the upper limit of the number of unit channels, and
wherein the transmission frame is the indicated  available for the TPC.

Specification
The specification amendment submitted on 01/04/2022 which amended the title has been accepted.

Response to Arguments
Applicant’s arguments, see pages 9-12, filed 01/04/2022, with respect to claims 1 and 13-17 have been fully considered and are persuasive.  The interpretation under 35 U.S.C. 112(f) of claims 1 and 13-17 has been withdrawn. 
Applicant’s arguments, see pages 9-12, filed 01/04/2022, with respect to claim 6 have been fully considered and are persuasive.  The objection of claim 6 has been withdrawn. 
Applicant’s arguments, see pages 9-12, filed 01/04/2022, with respect to claims 1-17 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1-17 has been withdrawn. 
Applicant’s arguments, see pages 9-12, filed 01/04/2022, with respect to claims 1-17 have been fully considered and are persuasive.  The nonstatutory double patenting rejection of claims 1-17 has been withdrawn. 
Applicant’s arguments, see pages 9-12, filed 01/04/2022, with respect to claims 13-15 and 17 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of claims 13-15 and 17 has been withdrawn. 
Applicant’s arguments, see pages 9-12, filed 01/04/2022, with respect to the amended independent claims 1, 16, and 19 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1-4, 6, 9-12, and 16 have been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 01/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10477518 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-8, 16, and 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-8, 16, and 18-20 are allowable over prior art since none of the prior art taken individually or in combination particularly discloses, fairly suggests, or renders obvious the following italic limitations:
In claims 1, 16, and 19 … upon determining both that a transmission period is a period available for the TPC and that a transmission frame is a frame available for the TPC, transmitting the data, based on the received communication parameter, via the transmission frame during the transmission period, otherwise, upon determining both that the transmission period is the period available for the TPC and that the transmission frame is not the frame available for the TPC, transmitting the data without the TPC … in combination with other limitations recited as specified in claims 1, 16, and 19.
The newly found prior art Oteri et al. (US 2016/0227489 A1), see Fig. 4, 6, para. 90, 95, 117-120, 130-152, discloses TPC for WLANs including TPC for a particular STA, at time t, on a particular channel. However, Oteri fails to disclose or render obvious the above italic limitations as claimed.
Thus, the cited prior arts and the newly found prior art taken individually or in-combination fails to particularly disclose, fairly suggest, or render obvious the above italic limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2016/0128004 A1), see Fig. 1C, para. 57-66, discloses use of TPC in WLAN/802.11.
Miki et al. (US 2010/0067465 A1), see Fig. 1, 7A-B, 11-12, para. 174-175, 244-245, discloses transmission power of specific control channels is adjusted for respective users who are allocated resource blocks to improve the received signal quality of the users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469
/Ian N Moore/               Supervisory Patent Examiner, Art Unit 2469